Title: From Alexander Hamilton to Timothy Taylor, 29 May 1799
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            New York May 29th. ’99
          
          Yr. letter of the 27th. inst. I have recd. and have forwarded to the Secretary of War Your recommendation of the Gentlemen to fill the vacancies in the 13th. Regiment together with my own request that they may be adopted—Your I am content with your plan—
          With consideration &c.
          Col. Taylor
        